UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2011 . o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 000-52936 INFRASTRUCTURE DEVELOPMENTS CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 27-1034540 (I.R.S. Employer Identification No.) 299 S. Main Street, 13 th Floor, Salt Lake City, Utah 84111 (Address of principal executive offices) (Zip Code) (801) 488-2006 (Registrants telephone number, including area code) n/a (Former name, former address and former fiscal year, if changes since last report) Indicate by check mark whether the registrant : (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þ No o . Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company as defined by Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No þ Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. The number of shares outstanding of the issuers common stock, $0.001 par value (the only class of voting stock), at May 23, 2011, was 120,000,000. 1 TABLE OF CONTENTS PART 1- FINANCIAL INFORMATION Item1. Financial Statements: 3 Consolidated Balance Sheets as of March 31, 2011(unaudited) and June 30, 2010 (audited) 4 Unaudited Consolidated Statements of Operations for the three and nine month periods ended March 31, 2011 and March 31, 2010 5 Unaudited Consolidated Statements of Cash Flows for the nine month periods ended March 31, 2011 and March 31, 2010 6 Notes to Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II-OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 27 Index to Exhibits 28 2 PART I  FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS As used herein, the terms Company, we, our, and us refer to Infrastructure Developments Corp., a Nevada corporation, and our subsidiaries and predecessors, unless otherwise indicated. In the opinion of management, the accompanying unaudited financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. 3 Infrastructure Developments Corp. Consolidated Balance Sheets ASSETS As of March 31, 2011 As of June 30, 2010 (Unaudited) (Audited) CURRENT ASSETS Cash $ 101,416 $ 55,939 Receivables, net 93,571 577,471 Inventories 594,481 2,231,449 Prepaid expenses 141,887 177,391 Other current assets 134,300 218,971 Total current assets 1,065,655 3,261,221 FIXED ASSETS, Net 1,244,703 2,986,340 TOTAL ASSETS $ 2,310,359 $ 6,247,561 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Notes Payable $ 289,968 $ 2,434,002 Accounts payable 48,707 598,379 Accrued expenses 228,300 258,543 Total current liabilities 566,976 3,290,924 LONG TERM DEBT 2,442,003 - TOTAL LIABILITIES 3,008,979 3,290,924 STOCKHOLDERS' EQUITY Common Stock Authorized: 500,000,000 common shares with $0.001 par value Issued: 120,000,000 30,379 30,379 Additional paid-in capital 5,946,396 5,946,396 Retained loss Total Stockholders' Equity 2,956,637 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,310,359 $ 6,247,561 The accompanying notes are an integral part of these consolidated financial statements 4 Infrastructure Developments Corp. Consolidated Statements of Operations Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended March 31, 2011 March 31, 2010 March 31, 2011 March 31, 2010 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net revenues: Contract Income $ - $ - $ 300,492 $ - Equipment Rental - - - 491,132 Project Management 189,469 1,482,064 199,699 2,388,252 Total net revenues 189,469 1,482,064 500,191 2,879,384 Cost of Goods Sold 208,552 1,473,621 749,705 2,463,587 Gross profit (Loss) 8,443 415,797 Operating expenses: General, selling and administrative expenses 517,689 46,399 672,113 216,189 Salaries and wages 92,694 73,662 233,694 207,174 Provision for slow moving inventory 1,387,123 - 1,387,123 - Bad debt expense 357,321 - 357,321 - Depreciation and amortization expense - 14,018 - 42,055 Total operating expenses 2,354,827 134,079 2,650,251 465,418 Loss from operations Other income (expense): Loss from sale of fixed asset (1,091,071) - (1,091,071) - Other income (expense) 335,715 141,856 335,546 103,585 Total other income (expense) 141,856 (755,526) 103,585 Income (loss) before income tax 16,220 53,964 Provision for income taxes - Net Income (Loss) $ (3,129,266) $ 16,220 $ (3,655,290) $ 53,964 Basic income (loss) per share $ (0.03) $ 0.00 $ (0.03) $ 0.00 Fully diluted income (loss) per share $ (0.03) $ 0.00 $ (0.03) $ 0.00 Basic weighted average number of shares outstanding 120,000,000 14,000,000 120,000,000 14,000,000 Fully diluted weighted average number of shares outstanding 120,000,000 14,000,000 120,000,000 14,000,000 The accompanying notes are an integral part of these consolidated financial statements 5 Infrastructure Developments Corp. Consolidated Statements of Cash Flows Nine Months Ended Nine Months Ended March 31, 2011 March 31, 2010 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (3,655,290) $ 53,961 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 238,117 240,140 Loss on disposition of assets 1,091,071 38,500 Changes in operating Assets and Liabilities: Decrease (increase) in: Accounts receivable 483,900 (179,766) Inventories 1,636,967 130,000 Prepaid expenses 35,504 (80,679) Other current assets 84,705 24,893 Increase (decrease) in: Notes payable (2,144,034) 44,593 Accounts payable 562,505 Accrued liabilities 227,748 Net Cash Provided (Used) in Operating Activities 1,061,896 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - Proceeds from sale of Fixed Assets 412,446 - Net Cash Provided (Used) by Investing Activities 412,446 CASH FLOWS FROM FINANCING ACTIVITIES Stock Subscription - 384,244 Increase in long Term Debt 2,442,003 - Net Cash Provided by Financing Activities 2,442,003 384,244 NET INCREASE IN CASH 45,477 225,491 CASH AT BEGINNING OF PERIOD 55,939 126,164 CASH AT END OF PERIOD $ 101,416 $ 351,655 The accompanying notes are an integral part of these financial statements 6 Infrastructure Development Corp. Notes to the Consolidated Financial Statements March 31, 2011 NOTE 1 - ORGANIZATION AND HISTORY Infrastructure Developments Corp., formerly 1 st Home Buy and Sell Ltd., was incorporated under the laws of the state of Nevada on August 10, 2006, and changed its name to Infrastructure Developments Corp. on March 1, 2010. As used to herein, the term Company refers to Infrastructure Developments Corp., and its subsidiaries. The Company conducts its business through its wholly-owned subsidiaries focusing on project management in Southeast Asia, Africa, and Middle East. The Company aims to fill an underserved niche in the global project spectrum. It targets specialized projects and subcontracts that are too small to attract the attention of the giant multinational firms but which still require world class engineering expertise. On April 14, 2010, the Company and Intelspec International Inc. (Intelspec), a Nevada corporation engaged in engineering, construction, and project management executed a stock exchange agreement, whereby the Company agreed to acquire 100% of the issued and outstanding shares of Intelspec in exchange for 14,000,000 shares of the Companys common stock. Since the owners of Intelspec became the principal shareholders of the Company through the merger, Intelspec is considered the acquirer for accounting purposes and this merger is accounted for as a reverse acquisition or recapitalization of Intelspec. NOTE 2  SIGNIFICANT ACCOUNTING POLICIES a. Principles of Consolidation The consolidated financial statements herein include the operations of Intelspec and the consolidated operations of the Company and its wholly-owned subsidiaries. All intercompany transactions and balances have been eliminated in consolidation. b. Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities to the Company of three months or less to be cash equivalents. c. Accounts Receivable Accounts receivable are carried at original invoice amount less an estimate made for doubtful receivables based on a review of all outstanding amounts on a monthly basis. Specific reserves are estimated by management based on certain assumptions and variables, including the customers financial condition, age of the customers receivables, and changes in payment histories. Trade receivables are written off when deemed uncollectible. Recoveries of trade receivables previously written off are recorded when received. A trade receivable is considered to be past due if any portion of the receivable balance has not been received by the contractual pay date. Interest is not charged on trade receivables that are past due. 7 Infrastructure Development Corp. Notes to the Consolidated Financial Statements March 31, 2011 NOTE 2  SIGNIFICANT ACCOUNTING POLICIES (Continued) d. Inventory Inventories consist of limestone quarry run/feed stock/aggregate to be sold, stated at the lower of cost or market. The cost is determined by specific identification method. Cost includes processing costs and other incidental expenses incurred in bringing inventories to their present location and condition. The Company records a reserve if the fair value of inventory is determined to be less than the cost. e. Property and Equipment Property and equipment are recorded at cost, less accumulated depreciation. Depreciation and amortization on capital leases and property and equipment are determined using the straight line method over the estimated useful lives (usually ten years) of the assets or terms of the leases. Expenditures for maintenance and repairs are expensed when incurred and betterments are capitalized. Gains and losses on the sale of property and equipment are reflected in operations. f. Revenue Recognition Revenues from Sales and services consist of revenues earned in the Companys activity as project & construction equipment management & operations, sale of quarry run, aggregate, equipment rental income and miscellaneous services provided. All sales/service revenue is recognized when the sale/service is complete and the Company has determined that the sale/service proceeds are collectible. g. Stock Based Compensation The Company adopted SFAS No.123-R effective January1, 2006 using the modified prospective method. Under this transition method, stock compensation expense includes compensation expense for all stock-based compensation awards granted on or after January1, 2006, based on the grant-date fair value estimated in accordance with the provisions of SFAS No.123-R. The Company issued no compensatory options to its employees during the period. h. Foreign Exchange The Companys reporting currency is the United States dollar. The Companys functional currency is also the U.S. Dollar (USD). Transactions denominated in foreign currencies are translated into USD and recorded at the foreign exchange rate prevailing at the date of the transaction. Monetary assets and liabilities denominated in foreign currencies, which are stated at historical cost, are translated into USD at the foreign exchange rates prevailing at the balance sheet date. Realized and unrealized foreign exchange differences arising on tra nslation are recognized in the income statement. 8 Infrastructure Development Corp. Notes to the Consolidated Financial Statements March 31, 2011 NOTE 2  SIGNIFICANT ACCOUNTING POLICIES (Continued) i. Advertising The Company expenses the cost of advertising as incurred. For the three and nine months ended March31, 2011, the Company had no advertising expenses totaled. Advertising expenses are included in direct costs and general and administrative expense in the accompanying statements of income. j. Income Taxes The Company accounts for income taxes using the asset and liability method. Under the asset and liability method, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. k. Income per Common Share The computation of basic earnings per common share is based on the weighted average number of shares outstanding during each year. The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the year, plus the common stock equivalents that would arise from the exercise of stock options and warrants outstanding, using the treasury stock method and the average market price per share during the year. l. Impairment of Long-Lived Assets The Company reviews long-lived assets such as property, equipment, investments and definite-lived intangibles for impairment annually and whenever events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. As required by Statement of Financial Accounting Standards No. 144, the Company uses an estimate of the future undiscounted net cash flows of the related asset or group of assets over their remaining economic useful lives in measuring whether the assets are recoverable. If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized for the amount by which the carrying amount exceeds the estimated fair value of the asset. Impairment of long-lived assets is assessed at the lowest levels for which there are identifiable cash flows that are independent of other groups of assets. Assets to be disposed of are reported at the lower of the carrying amount or fair value, less the estimated costs to sell. In addition, depreciation of the asset ceases. During the three and nine months ended March 31, 2011, no impairment of long-lived assets was recorded. 9 Infrastructure Development Corp. Notes to the Consolidated Financial Statements March 31, 2011 NOTE 2  SIGNIFICANT ACCOUNTING POLICIES (Continued) m. Concentration of Credit Risk and Significant Customers Financial instruments, which potentially subject the Company to concentration of credit risk, consist primarily of receivables and notes receivable. In the normal course of business, the Company provides credit terms to its customers. Accordingly, the Company performs ongoing credit evaluations of its customers and maintains allowances for possible losses which, when realized, have been within the range of management's expectations. The Company maintains its cash in bank deposit accounts, which, at times, may exceed federally insured limits. The Company has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk on cash and cash equivalents. NOTE 3  ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts. Accordingly, actual results could differ from those estimates. NOTE 4  SHORT-TERM NOTES PAYABLE AND LINES OF CREDIT The Company has from time to time short-term borrowings from various unrelated and related entities. These advances are non-interest bearing, unsecured and due upon demand. Due to the short-term nature of the notes the Company has not imputed an interest rate. NOTE 5  REVERSE ACQUISITION On April 14, 2010, the Company, Intelspec and those shareholders of Intelspec holding a majority of its outstanding shares closed a transaction pursuant to a Share Exchange Agreement, whereby the Company acquired up to 100% of the outstanding shares of Intelspecs common stock from the Intelspec shareholders in exchange for an aggregate of 14,000,000 shares of common stock. As a result of closing the transaction the former Intelspec shareholders held approximately 70% of the Companys issued and outstanding common stock on closing of the transaction. NOTE 6  LITIGATION The Company may become or is subject to investigations, claims or lawsuits ensuing out of the conduct of its business. The Company is currently not aware of any such items, which it believes could have a material effect on its financial position. NOTE 7  RELATED PARTY TRANSACTIONS The Company had a non-current note payable with a related party of $2,442,003 as of March 31, 2011. Pursuant to an oral agreement the payable had an interest rate of 6%, was unsecured, and was due in five years. Subsequent to the end of the period the due date of the payable was committed to writing with the issuance of a promissory note (see Note 10 ). 10 Infrastructure Development Corp. Notes to the Consolidated Financial Statements March 31, 2011 NOTE 8  FAIR VALUE OF FINANCIAL INSTRUMENTS The Companys financial instruments consist of cash, investments, receivables, payables, and notes payable. The carrying amount of cash, investments, receivables, and payables approximates fair value because of the short-term nature of these items. The carrying amount of long-term notes payable approximates fair value as the individual borrowings bear interest at market interest rates. NOTE 9  RECENT ACCOUNTING PRONOUNCEMENTS In January 2010, the Financial Accounting Standards Board (FASB) issued amended standards that require additional fair value disclosures. These amended standards require disclosures about inputs and valuation techniques used to measure fair value, as well as disclosures about significant transfers, beginning in the first quarter of 2010. Additionally, these amended standards require presentation of disaggregated activity within the reconciliation for fair value measurements using significant unobservable inputs (Level 3), beginning in the first quarter of 2011. In April2010, new accounting guidance was issued for the milestone method of revenue recognition. Under the new guidance, an entity can recognize revenue from consideration that is contingent upon achievement of a milestone in the period in which the milestone is achieved only if the milestone meets all criteria to be considered substantive. This guidance is effective prospectively for milestones achieved in fiscal years, and interim period within those years, beginning on or after June15, 2010. Early adoption is permitted, and if this update is adopted early in other than the first quarter of an entitys fiscal year, then it must be applied retrospectively to the beginning of that fiscal year. The Company is currently assessing the impact of the adoption on its consolidated financial statements. The Company does not expect the new guidance to significantly impact its Consolidated Financial Statements In December2010, the FASB updated its guidance related to when to perform step two of the goodwill impairment test for reporting units with zero or negative carrying amounts. The updated guidance requires that for any reporting unit with a zero or negative carrying amount, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that impairment may exist. The updated guidance is effective for fiscal years, and interim periods within those years, beginning after December15, 2010. IDVCs adoption did not have a material impact on its consolidated results of operations or financial condition. In December2010, the FASB updated its guidance related to disclosure of supplementary pro forma information for business combinations. The updated guidance requires that if comparative financial statements are presented, the pro forma revenue and earnings of the combined entity for the comparable prior reporting period should be reported as though the acquisition date for all business combinations that occurred during the current year had been as of the beginning of the comparable prior annual reporting period only. The updated guidance is effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December15, 2010, with early adoption permitted. IDVCs adoption did not have an impact on its consolidated results of operations as the updated guidance only affects disclosures related to future business combinations. 11 Infrastructure Development Corp. Notes to the Consolidated Financial Statements March 31, 2011 NOTE 10  SUBSEQUENT EVENTS In accordance with Accounting Standards Codification (ASC) topic 855-10 Subsequent Events , the Company has evaluated subsequent events through the date which the financial statements were available to be issued. The Company has determined that the following such event warrants disclosure or recognition in the financial statements: · On May 17, 2011 the Company provided WWA Group with a promissory note (the Note) to commit an oral agreement to writing for the repayment of debt . The Note is for $2,442,000 at an interest rate of six percent (6%) per annum to be paid in full by May 17, 2016. The Note includes a provision by which a nominee of WWA Group may hold one seat on the Companys board of directors (the Note is attached hereto as Exhibit 10.7 ). 12 Item 2 . MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Managements Discussion and Analysis of Financial Condition and Results of Operations and other parts of this quarterly report contain forward-looking statements that involve risks and uncertainties. Forward-looking statements can be identified by words such as anticipates, expects, believes, plans, predicts, and similar terms. Forward-looking statements are not guarantees of future performance and our actual results may differ significantly from the results discussed in the forward-looking statements. Factors that might cause such differences include but are not limited to those discussed in the subsection entitled Forward-Looking Statements and Factors That May Affect Future Results and Financial Condition below. The following discussion should be read in conjunction with our financial statements and notes thereto included in this report. All information presented herein is based on our quarterly period ended March 31, 2011. Our fiscal year end is June 30. DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION The Company is focused on engineering and project management opportunities in Southeast Asia, the Middle East, and the African continent. We serve an underserved niche in the global project spectrum by targeting specialized projects and subcontracts that are too small to attract multinational firms but still require world class engineering expertise. Our business seeks out small to mid-size contracts and subcontracts in the $1 million to $10 million range. The Company conducts business through its wholly-owned subsidiaries, Intelspec International, Inc. (Intelspec) a Nevada corporation, and Intelspecs subsidiaries: (i) Intelspec International LLC, a Thai registered foreign branch, (ii) Intelspec LLC, a Delaware limited liability, and (iii) Power Track Projects FZE (Power Track), a United Arab Emirates registered Free Zone Enterprise. RESULTS OF OPERATION For the three month period ended March 31, 2011: (i) Th e Company broke ground on the construction of the d esign / build contract for the U.S. Navys Lido Phase II Project in Indonesia that was awarded to us in September 2010; the project includes building a two-storey barrack, dining facilities, a mess hall, a kitchen, roads, parking areas, and site utilities; the project began generating revenue for us at the end of March 2011 and will be completed by August 2011; we also began discussions with the client to prepare for bids on subsequent phases of the Lido project on the same site. (ii) The Company signed a memorandum of understanding with a local developer and an international consultant to manage the development of a 9,000 unit pre-fabricated housing program for the government of Angola; the Angolan government is in the early stages of a $50 billion program to build one million pre-fabricated and system-built affordable homes across the country; we expect to be involved in this program over the next several years, in cooperation with established local companies and international consultants. (iii) The Company began contact with major US construction firms to establish strategic partnerships for domestic US military construction projects; in addition, along with our current partner, the American Security and Operations Group, we are able to bid and work on facilities of a classified nature in the United States, a separate and highly specialized market. 13 (iv) Power Track wrote off 70% of its processed material inventory and sold over half of its equipment assets at a substantial loss; at this time it is unlikely to be economically feasible for Power Track to resume quarry operations. (v) The Company identified and began the bidding process for additional projects in Thailand, East Timor, Cambodia, and Africa. (vi) The Company is in the process of evaluating potential joint venture partners and upcoming projects in the new Republic of South Sudan (which is expected to become an independent state by July 2011). Net Losses/Income Net loss for the three months ended March 31, 2011 was $3,129,266 as compared to net income of $16,219 for the three months ended March 31, 2010. Net loss for the nine months ended March 31, 2011 was $3,655,290 as compared to net income of $53,961 for the nine months ended March 31, 2010. The transition to net losses over the comparable periods is primarily due to the winding down of our quarry operations. During the current three and nine month periods Power Track wrote-off bad debts, wrote down 70% of its processed material inventory, incurred a large royalty expense and realized losses on the sale of its property and equipment. The Company is confident that it is moving past losses associated with Power Track and that it will transition back to net income in the next twelve months based on the successful completion of project management contracts. Net Revenues Net revenues for the three months ended March 31, 2011 decreased to $189,469 from $1,482,064 for the three months ended March 31, 2010, a decrease of 87%. Net revenues for the nine months ended March 31, 2011 decreased to $500,191 from $2,879,384 for the nine months ended March 31, 2010, a decrease of 83%. The decrease in net revenues over the comparable periods can be attributed to a decrease in project management contract revenues as well as a lack of equipment rentals in the current periods due to Power Tracks suspension of quarry operations. The decrease in project management contract revenues is due to a gap in management contract operations after narrowly losing several bids. The Company remains in competition for several project management contracts and will realize project management contract revenue from the Lido Phase II project through August 2011. Project management contract revenues are expected to increase as a result of the Lido Phase II project and the anticipated successful award of additional contracts over the next twelve months. We believe that the suspension of quarry operations is now permanent. Local political issues and leadership changes, and continued lack of demand from smaller quarries for materials that were in demand during the UAE building boom of 2000 to 2008, required the Company to suspend operations and take necessary market losses on inventory and equipment. Of the approximately 150 quarries operating in Ras al Khaimah (the location of Power Tracks quarry) in 2007, only five remain operational today. Most quarries remain suspended and have blocked access to the projects and equipment due to unpaid government royalties. Additionally, recent news about Qatars possible loss of the 2022 World Cup have resulted in a major drop in orders from the exporting quarries who have been relying on Qatar in the last several months as their primary market. 14 Gross Losses/Profit Gross loss for the three months ended March 31, 2011 was $19,083, as compared to a gross profit of $8,443 for the three months ended March 31, 2010. Gross loss for the nine months ended March 31, 2011, was $249,514 as compared to a gross profit of $415,797 for the nine months ended March 31, 2010. The transition to gross loss in the current periods is due, in part, to the state of our current project which was in its initial revenue phase at the end of the period. We expect to transition to back to gross profit over the next twelve months in step with our expectation of an increase in revenues. Operating Expenses Operating expenses for the three months ended March 31, 2011 increased to $2,354,827 from $134,080 for the three months ended March 31, 2010 . Operating expenses for the nine months ended March 31, 2011 , increased to $2,650,251 from $465,420 for the nine months ended March 31, 2010. Operating expenses are from general, selling and administrative expenses, salaries and wages, a provision for slow moving inventory, bad debt expense, and depreciation and amortization expense. The increase in operating expenses over the comparable periods can be attributed to a write-off of 70% of Power Tracks inventory in the current periods totaling $1,387,123, Power Tracks bad debt expense of $357,321, and Power Tracks sizable royalty expense
